Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 3, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156146(48)(49)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156146
                                                                    COA: 336623
                                                                    Wayne CC: 12-003375-FC
  BRANDON LEWIS CAIN,
           Defendant-Appellant.

  _________________________________________/

       On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for reconsideration of this Court’s May 16, 2018 order is considered, and it is
  DENIED, because it does not appear that the order was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 3, 2018
         s0625
                                                                               Clerk